Title: To James Madison from Robert R. Livingston, 24 January 1809
From: Livingston, Robert R.
To: Madison, James



Dear Sir
Cler mont 24th: Jany. 1809

I send by this post a roll containing a patern for a coat, of cloth which Mrs. Edward P Livingston begs you wd. do her the honor to accept. It is a fine specimen of domestic manufacture, & of the superiority of Cler Mont Merino wool, as you will Judge by its being much finer than the superfine british broad cloths made from Spanish wool, since it took 1/ 4 less wool to make the same quantity of cloth, under all the disadvantage of being spun, wove, & dressed by common country manufacturers, who never saw before, any other than our native wool.  Docr. Perry states, Upon the most diligent inquiry, that it requires 2 lb of the best Spanish wool to make one yard of british cloth of the first quality, siven quarters or 63 inches wide.  As this cloth is a fraction more than 25 inches wide, two yards & one half, will be equal to one yard british.  Mrs. Livingston used 16 3/ 4 lb of wool in the manufacture of 32 1/ 2 yards of cloth.  That is, disregarding fractions, one pound four ounces for two & one half yards, equal to one yard of british that required 2 lb, difference one quarter, superiority in Cler Mont Merino over the spanish wool manufactured in England.  It is a very pleasing circumstance, that the Merinoes of my stock not only improve the breeds of the country by adding to the finess, but also by increasing the quantity of wool at least 1/ 3 in the first generation.  Four pounds is a good fleece of a common wedder  Some of my 1/ 2 bloods give me 7 lbs. & the general average is above 5.  The common wool sells here for 40 Cs.  The 1/ 2 blood Merino wool at 80 Cts.  This State are becoming highly sensible of their value, & I am making, as you have seen by my last, every exertion to supply the demand.  Having been so happy as to have been the first to introduce them (mine having been sent over in 1802 about 3 months before those of Coll. Humphries) tho they were neglected till my return, I have since been so happy as to instill a kind of rage for them, which will, if the means will offer to obtain them, fill the country with them in a few years.  I am with the most respectful attatchm. Dear sir Your Most Obt. hum: Servt.

Rob R. Livingston

